() NITES® STATES US TRICT (COCR FOR AE
DISTRICT OF CoLoMeiA are

PRINCE JONES, !

“R\ inf ; ;
/ “ Cyl Acton Not 1!20-cv- 02797

Jodge “DABNEY C. FRIEDRICH
DISTRICT oF COWUMBIA et al
Dekendans,

V\OTION TO REMSTATE Cie AcTION

Now Comes “Plante requesting tiig Cowl te reinglobe .
Cw Retin No. IS Q0~-cv- 029947 = Whuh i+ granteck |

leave -ro Pr aceedh in Pome Pow Peri and “nen Dismesed
For “he Y-2aSOnS slated in Oo pIinim i soved in Jones V,

Sowesger et a\ No, \b-cv- ORAS CUNAY ON Cctoloer 30, 4020,

Plamb ft respec\tully Ovectes this Coutt +o -He Dislnct
oF Columloian Couct of APpealSs Case United States V, Pence

JoNe€S case No,IS-cF- 399 -a011 where the DIG Cost of
AP peas Reversa\ Ank vacted sentence and Convichon.

Prlawa ft loving Yoon evidene Wich cemonsirate net
Wis Canvichoy And Sevrkence nas ween reverSea.
Case 1:20-cv-02797-UNA Document5 Filed 12/01/20 Page 2 of 3

“p Lawcitt Orovded His new evidence. oF thie re versa |
of Convichon wrthin the Stedemut of Clown of Platte
C omplamt ;

Wherehne awh res pectiully request this Cont 42
reinstate Ys Cul Achon or Show Cause Why
Plamdf case must not proceed after Plambht has
Demonsirated to he Cont ~Yak Wis Conviction

has w Yack eon Reversed betue the Filing gf
AAs Action,

By
“PR VCE JONES
3824 55-0c1
Case 1:20-cv-02797-UNA Ae SE 5 Filed BIE Page 3 of 3

“PRO O Puc

a cerhty net oy) Novenbo Al, ROJO @ postage pre pad

a
CoPy of “ns Moho way mal Lif ae He Clek ot GW
Cor He Digdeit Cock a DdD,G Ad 233 Conshbtan AL NU

9700! .

By

Rive owes
BAYS SOT
Colemav-| US ~

VP.0. Bok (OSB
Coleman, F C Sas al
